Citation Nr: 9904494	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  90-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a heart disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from July 1959 to October 
1959, from July 1961 to March 1968, and from July 1971 to 
March 1984.

The record shows the veteran was denied entitlement to 
service connection for a heart disorder by a rating action in 
August 1985.  Inasmuch as that decision was not appealed 
within the time allowed, it became final.  The present matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), with regard to 
the evaluation of the veteran's service-connected 
disabilities.  In the veteran's September 1989 substantive 
appeal he raised the matter of service connection for a heart 
disorder.  This issue was incorporated with the other issues 
on appeal in the supplemental statement of the case issued in 
October 1989.  In a decision dated in May 1991 the Board 
denied service connection for a heart disorder, concluding 
that no new and material evidence had been presented to 
reopen the claim.  The veteran appealed that determination to 
the United States Court of Veteran's Appeals (Court).  

In August 1993, the Court issued a Memorandum Decision in 
which it vacated the Board's 1991 decision, holding that new 
and material evidence had been submitted to reopen the claim 
and remanded the veteran's claim for readjudication.  A copy 
of the Memorandum Decision dated August 27, 1993, has been 
associated with the claims folder.  The case was again before 
the Board in February 1994 when it was remanded for 
evidentiary development in accordance with the directives of 
the Court's remand. 

Finally, the Board notes that the veteran was represented by 
Disabled American Veterans (DAV) during the course of this 
appeal.  However, in a March 1997 written statement, the 
veteran indicated that he no longer desired DAV to be his 
representative "for VA purposes".  Accordingly at this 
point the veteran does not have representation in this 
matter.


REMAND

On review of the record following our February 1994 remand, 
the Board observes that recent medical evidence associated 
with the claims folder reflects a conflict of opinion with 
regard to the precise diagnosis of the veteran's current 
cardiac disorder(s), which was requested by the Court's 
remand.  Although an assessment of Prinzmetal's angina was 
entered at the time a cardiolite stress test was conducted in 
October 1994, and also on multiple occasions from April 1995 
to April 1997, the VA examiner who reviewed the veteran's 
medical record in September 1996 concluded that the clinical 
findings of record reflected moderate coronary 
atherosclerosis, and that there was no objective evidence for 
a diagnosis of variant angina.  Further medical clarification 
is required.  

In addition, the directive of the Court and the Board that 
the VA examiner should express an opinion, to the extent 
feasible, as to the possible relationship between the current 
disorder and the veteran's March 1985 symptomatology, has not 
been accomplished.  Although the mandate on remand called for 
an opinion with regard to symptoms which were noted in March 
1985, and therefore within the one year period following the 
veteran's separation from service, the only symptoms 
discussed by the VA examiner in September 1996 were those 
recorded in May 1985, subsequent to the period of one year 
following separation from service.  The examiner incorrectly 
identified the symptoms discussed as having been recorded on 
March 5, 1985, although those symptoms were actually recorded 
in a VA examination report dated May 8, 1985.  The Court 
specifically referred to the symptoms reported on March 18, 
1985 as including " '[C]ramp-tightening' in chest-couldn't 
breath[e]".  The examiner did not make reference to these 
symptoms.

In this regard the Court recently held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance 

with the remand orders.  It was held further that a remand by 
the Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand. 38 U.S.C. § 303.  Finally, it was held 
that where the remand orders of the Board or the Court are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, No. 97-78 (U.S. Vet App. June 
26, 1998). Although further delay is regrettable, the Board 
finds that additional medical evaluation is necessary to 
ensure compliance with the mandate on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private who have examined or 
treated him for the cardiac symptoms 
since January 1998.  After securing the 
necessary releases the RO should request 
copies of any previously unobtained, 
pertinent medical records for association 
with the claims folder.

2.  Following the completion of the above 
requested development the veteran should 
be scheduled for a special VA cardiology 
examination to assess the precise nature 
and etiology of his current cardiac 
disorder(s).  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All special 
tests and studies should be conducted and 
all clinical findings and diagnoses 
clearly set forth in the examination 
report.  Additionally, the examiner 
should provide opinions, based upon the 
medical evidence of record with regard to 
the following:

Whether it is at least as likely as 
not that the veteran (a) currently 
has a cardiac disorder which had its 
onset during service or (b) was 
manifested on March 18, 1985 when 
the veteran was treated at a VA 
facility for complaints previously 
set forth in this remand.  

3.  Prior to reviewing the veteran's 
claim, the RO should examine the claims 
folder to ensure that all requested 
development has been accomplished, taking 
any corrective measures necessary.  

4.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case and the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


